 

Case 1:20-cv-05311-JSR Document 21-1 Filed 07/17/20 Page 1of 2

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORI

 

TAX DIVAS. LLC and WILLIAMS AND J Case No, 1:20-cy-0531 1
BOOKKEEPING, individually and on behalf of all
others similarly situated,

Plaintiffs, AFFIDAVIT OF THOMAS V.
\ PANOFF IN SUPPORT OF
MOTION TO ADMIT COUNSEL
LP. MORGAN CHASE BANK and CITIBANK, PRO HAC VICE
N.A..
Defendants.

 

 

THOMAS V. PANOFF, being duly sworn, hereby deposes and says as follows:

1. lam a partner with the law firm of Mayer Brown LLP.
2, | submit this affidavit in support of my motion for admission to practice pro hac
vice in the above-captioned matter.

3. As shown in the Certificates of Good Standing annexed hereto, | am a member in
good standing of the Bars of the States of Illinois and Michigan and of the District of Columbia.

4. There are no pending disciplinary proceedings against me in any State or Federal
court, nor have there ever been any such proceedings brought against me in any jurisdiction in
which | am licensed.

5. 1 have not been convicted of a felony.

6, I have not been censured, suspended, disbarred or denied admission or
readmission by any court.

7. Wherefore your affiant respectfully submits that he be permitted to appear as

counsel and advocate pro hae vice in this one case for defendant Citibank, N.A.,

Dated: July 16, 2020

Tver

 
Case 1:20-cv-05311-JSR Document 21-1 Filed 07/17/20 Page 2 of 2

 

CITY OF CHICAGO )
) ss:
STATE OF ILLINOIS )

Subscribed and sworn to before me
this {@ day of July, 2020.

eye 0 Lm

Notary Public.

By:

Respectlully submitted,

Thomas V. Panoff,
MAYER BROWN LLP
71S. Wacker Drive
Chicago, IL 60606
Telephone: 312-701-8821
Facsimile: 312-706-8297
tpanoff@mayerbrown.com

Counsel for Defendant Citibank, N.A.

 
 
 
 

 

OFFICIAL SEAL
PATRICIA B. STONE

Notary Public - State of Illinois

My Commission Expires 12/12/2020

 

    

 

 
